Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 1 of 19 Page ID #:38



    1   Zheng “Andy” Liu (SBN 279327)
        Aptum Law
    2   750 Alam Lane #8244
    3   Foster City, CA 94404
        Tel.: (650) 475-6289
    4   Fax: (510) 987-8411
        Email: Andy.Liu@AptumLaw.us
    5   Attorneys for Defendant Particle Media,
        Inc.
    6

    7

    8                           UNITED STATES DISTRICT COURT

    9                         CENTRAL DISTRICT OF CALIFORNIA

   10                                   WESTERN DIVISION

   11

   12
        MICHAEL GRECCO PRODUCTIONS,               Case No.: 2:20-cv-09363 CAS (AGRx)
   13   INC., d/b/a “Michael Grecco
   14   Photography”, a California corporation,
                                                  PARTICLE MEDIA INC.’S ANSWER TO
                                                  THE COMPLAINT BY PLAINTIFF
   15                   Plaintiff,                MICHAEL GRECCO PRODUCTIONS,
                                                  INC.; AFFIRMATIVE DEFENSES; AND
   16        v.                                   JURY TRIAL DEMAND
   17   PARTICLE MEDIA, INC., a Delaware
   18   Corporation, individually and doing
        business as “Newsbreak”; and DOES 1-
   19   10,

   20                   Defendants.
   21

   22

   23

   24

   25

   26

   27

   28

            ANSWER TO COMPLAINT                   Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 2 of 19 Page ID #:39



    1             Defendant PARTICLE MEDIA, INC. (“Defendant” or “Particle Media”) hereby
    2   answers the Complaint of Plaintiff MICHAEL GRECCO PRODUCTIONS, INC.

    3   (“Plaintiff”), raises certain affirmative defenses, and demands trial by jury as follows:

    4

    5                                    JURISDICTION AND VENUE
    6          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.
    7          ANSWER: Admitted.
    8
               2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and
    9   (b).
   10
               ANSWER: Admitted.
   11
               3. Venue in this judicial district is proper under 28 U.S.C. § 1391 (c) and 1400(a) in
   12
        that this is the judicial district in which a substantial part of the acts and omissions giving
   13   rise to the claims occurred.
   14
               ANSWER: Denied.
   15

   16
                                                    PARTIES
   17
               4. Plaintiff MICHAEL GRECCO PRODUCTIONS, INC., d/b/a "Michael Grecco
   18
        Photography" ("GRECCO"), is a California corporation organized and existing under the
   19
        laws of the state of California with its principal place of business at 3103 17 th Street, Santa
   20   Monica, California 90405. Plaintiff's principal, Michael Grecco, is an award-winning
   21   commercial photographer noted for his iconic celebrity portraits, magazine covers, editorial
   22   images and advertising spreads.

   23          ANSWER: Answering Defendant is without knowledge or information sufficient to
        form a belief as to the truth of this allegation, such that this allegation is deemed denied.
   24
               5. Plaintiff is informed and believes and thereon alleges that Defendant PARTICLE
   25
        MEDIA, INC., individually and doing business as "Newsbreak" ("NEWSBREAK"), is a
   26   Delaware corporation with its principal place of business located at 800 W. El Camino,
   27   Suite 100, Mountain View, California 94040.
   28          ANSWER: Denied.
                                                         2
                ANSWER TO COMPLAINT                          Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 3 of 19 Page ID #:40



    1      6. Defendants DOES 1 through 10, inclusive, are other parties who have infringed
    2   Plaintiffs copyright, have contributed to the infringement of Plaintiff's copyright, or have

    3   engaged in one or more of the wrongful practices alleged herein. The true names, whether
        corporate, individual or otherwise, of Defendants 1 through 10, inclusive, are presently
    4
        unknown to Plaintiff, who therefore sues said Defendants by such fictitious names, and will
    5
        seek leave to amend this Complaint to show their true names and capacities when same have
    6   been ascertained.
    7      ANSWER: Answering Defendant is without knowledge or information sufficient to
    8   form a belief as to the truth of this allegation, such that this allegation is deemed denied.

    9      7. Plaintiff is informed and believes and thereon alleges that at all times relevant hereto
        each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-
   10
        ego, and/or employee of the remaining Defendants and was at all times acting within the
   11
        scope of such agency, affiliation, alter-ego relationship and/or employment; and actively
   12
        participated in or subsequently ratified and adopted, or both, each and all of the acts or
   13   conduct alleged, with full knowledge of all the facts and circumstances, including, but not
   14   limited to, full knowledge of each and every violation of Plaintiff's rights and the damages
   15   proximately caused thereby.
           ANSWER: Denied
   16

   17
                         CLAIMS RELATED TO SUBJECT PHOTOGRAPH A
   18

   19      8. Plaintiff owns an original photograph of Andy Garcia ("Subject Photograph A") that
        was registered with the United States Copyright Office on July 7, 2010 with the Registration
   20
        Number VA 1-431-698. Plaintiff is the sole owner of the exclusive rights to the Subject
   21
        Photograph A.
   22
           ANSWER: Answering Defendant is without knowledge or information sufficient to
   23   form a belief as to the truth of this allegation, such that this allegation is deemed denied.
   24      9. Plaintiff is informed and believes and thereon alleges that following its publication

   25   and display of the Subject Photograph A, NEWSBREAK, DOE Defendants, and each of
        them used the Subject Photograph A without Plaintiffs authorization for commercial
   26
        purposes in various ways, including, but not limited to, the use on websites such as
   27
        www.newsbreak.com/people/andy.garcia/.
   28
                                                        3
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 4 of 19 Page ID #:41



    1      ANSWER: Denied.
    2      10. An image of the Subject Photograph A and a screen capture of Defendant's website

    3   with the Subject Photograph embedded are set forth hereinbelow:

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22
           ANSWER: Answering Defendant is without knowledge or information sufficient to
   23
        form a belief as to the truth of this allegation, such that this allegation is deemed denied.
   24

   25
                         CLAIMS RELATED TO SUBJECT PHOTOGRAPH B
   26

   27      11. Plaintiff owns an original photograph of Julia Child ("Subject Photograph B") that
        was registered with the United States Copyright Office on July 7, 2010 with the Registration
   28
                                                        4
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 5 of 19 Page ID #:42



    1   Number VA 1-431-698. Plaintiff is the sole owner of the exclusive rights to the Subject
    2   Photograph B.

    3      ANSWER: Answering Defendant is without knowledge or information sufficient to
        form a belief as to the truth of this allegation, such that this allegation is deemed denied.
    4
           12. Plaintiff is informed and believes and thereon alleges that following its publication
    5
        and display of the Subject Photograph B, NEWSBREAK, DOE Defendants, and each of
    6   them used the Subject Photograph B without Plaintiff' s authorization for commercial
    7   purposes in various ways, including, but not limited to the use on websites such as
    8   www.newsbreak.com/people/julia-child/.

    9      ANSWER: Denied.
           13. An image of the Subject Photograph B and a screen capture of Defendant's website
   10
        with Subject Photograph B embedded are set forth hereinbelow:
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                        5
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 6 of 19 Page ID #:43



    1      ANSWER: Answering Defendant is without knowledge or information sufficient to
    2   form a belief as to the truth of this allegation, such that this allegation is deemed denied.

    3                      CLAIMS RELATED TO SUBJECT PHOTOGRAPH C
    4      14. Plaintiff owns an original photograph of Lucy Lawless and Renee O'Connor
    5   ("Subject Photograph C") that was registered with the United States Copyright Office on
    6   July 7, 2010 with the Registration Number VA 1-431-698. Plaintiff is the sole owner of the
        exclusive rights to the Subject Photograph C.
    7
           ANSWER: Answering Defendant is without knowledge or information sufficient to
    8
        form a belief as to the truth of this allegation, such that this allegation is deemed denied.
    9
           15. Plaintiff is informed and believes and thereon alleges that following its publication
   10   and display of Subject Photograph C, NEWSBREAK, DOE Defendants, and each of them
   11   used the Subject Photograph C without Plaintiffs authorization for commercial purposes in
   12   various ways, including, but not limited to, the use on websites such as

   13   https://www.newsbreak.com/news/1548290582150/wgat-the-castof-xena-warrior-princess-
        is-doing-today/.
   14
           ANSWER: Denied
   15
           16. An image of Subject Photograph C and a screen capture of Defendant's website with
   16   the Subject Photograph C embedded are set forth hereinbelow:
   17      ///
   18      ///

   19      ///
           ///
   20
           ///
   21
           ///
   22
           ///
   23      ///
   24      ///

   25      ///
           ///
   26
           ///
   27
           ///
   28
                                                        6
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 7 of 19 Page ID #:44



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21
           ANSWER: Answering Defendant is without knowledge or information sufficient to
   22
        form a belief as to the truth of this allegation, such that this allegation is deemed denied.
   23
                         CLAIMS RELATED TO SUBJECT PHOTOGRAPH D
   24

   25      17. Plaintiff owns an original photograph of Tawny Kitaen ("Subject Photograph D")
        that was registered with the United States Copyright Office on July 7, 2010 with the
   26
        Registration Number VA 1-736-729. Plaintiff is the sole owner of the exclusive rights to the
   27
        Subject Photograph D.
   28
                                                        7
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 8 of 19 Page ID #:45



    1      ANSWER: Answering Defendant is without knowledge or information sufficient to
    2   form a belief as to the truth of this allegation, such that this allegation is deemed denied.

    3      18. Plaintiff is informed and believes and thereon alleges that following its publication
        and display of the Subject Photograph D, NEWSBREAK, DOE Defendants and each them
    4
        used the Subject Photograph D without Plaintiffs authorization for commercial purposes in
    5
        various ways, including, but not limited to, the use on websites such as https
    6   ://www.newsbreak.com/news/1611605698064/tawny-kitaen-on-touring-withgreatest-rock-
    7   band-in-the-world/.
    8      ANSWER: Denied

    9      19. An image of Subject Photograph D and a screen capture of Defendant's website with
        Subject Photograph D embedded are forth hereinbelow:
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                        8
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 9 of 19 Page ID #:46



    1      ANSWER: Answering Defendant is without knowledge or information sufficient to
    2   form a belief as to the truth of this allegation, such that this allegation is deemed denied.

    3                                  FIRST CLAIM FOR RELIEF
    4                 (For Copyright Infringement – Against all Defendants, and Each)
    5
           20. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set
    6   forth, the allegations contained in the preceding paragraphs of this Complaint.
    7      ANSWER: Answering Defendant responds to each allegation as set forth above.

    8      21. Plaintiff is informed and believes and thereon alleges that Defendants, and each of
        them, had access to the Subject Photograph A, Subject Photograph B, Subject Photograph C,
    9
        and Subject Photograph D (collectively, the "Subject Photographs"), including, without
   10
        limitation, through their publication by Grecco's clients, including USA Weekend Magazine,
   11
        and through the unauthorized reproductions of the Subject Images by other third parties on
   12   the World Wide Web.
   13      ANSWER: Denied
   14      22. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

   15   them, used and displayed the Subject Photographs on websites including, but not limited to,
        www.newsbreak.com/.
   16
           ANSWER: Denied.
   17
           23. Plaintiff is informed and believes and thereon alleges that the photographs used by
   18   Defendants, shown above, used the same elements, composition, colors, arrangement,
   19   subject, lighting, angle, and overall appearance of the Subject Photographs and is identical
   20   or at least substantially similar to the Subject Photographs.

   21      ANSWER: Denied.
           24. Plaintiff is informed and believes and thereon alleges that Defendants, and each of
   22
        them, infringed Plaintiffs copyright by copying the Subject Photographs and publishing and
   23
        displaying the Subject Photographs to the public, including without limitation, on
   24   www.newsbreak.com/, without Plaintiff's authorization or consent.
   25      ANSWER: Denied.
   26      25. Due to Defendants', and each of their, acts of infringement, Plaintiff has suffered

   27   general and special damages in an amount to be established at trial.
           ANSWER: Denied.
   28
                                                        9
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 10 of 19 Page ID #:47



    1       26. Due to Defendants' acts of copyright infringement as alleged herein, Defendants, and
    2   each of them, have obtained direct and indirect profits they would not otherwise have

    3   realized but for their infringement of Plaintiffs rights in the Subject Photographs. As such,
        Plaintiff is entitled to disgorgement of Defendants' profits directly and indirectly attributable
    4
        to Defendants' infringement of its rights in the Subject Photograph in an amount to be
    5
        established at trial.
    6       ANSWER: Denied.
    7       27. Plaintiff is informed and believes and thereon alleges that Defendants, and each of
    8   them, have committed acts of copyright infringement, as alleged above, which were willful,

    9   intentional and malicious, which further subjects Defendants, and each of them, to liability
        for statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to one
   10
        hundred fifty thousand dollars ($ 150,000.00) per infringement. Within the time permitted
   11
        by law, Plaintiff will make its election between actual damages and statutory damages.
   12
            ANSWER: Denied.
   13

   14
           [The remainder of the complaint consists of a prayer for relief, to which no response is
   15                                              required.]
   16

   17
                                        AFFIRMATIVE DEFENSES
   18
                For its affirmative defenses, and without altering any applicable burdens,
   19
        PARTICLE MEDIA alleges that Plaintiff’s claims are barred, in whole, or in part, as
   20   follows:
   21
                                    FIRST AFFIRMATIVE DEFENSE
   22                                 Independent Creation / No Copying
   23
            1. To the extent that Plaintiff’s allegedly original photographs at issue (the “Copyright
   24   In Suit”) is similar to Defendants’ products, any such similarities are not the result of any
   25   actual copying of Plaintiff’s photographs by the Answering Defendant or its agents. Rather,

   26   on information and belief, the photographs appearing on the website allegedly maintained by
        the Answering Defendant was independently created by PARTICLE MEDIA’s vendor(s) or
   27

   28
                                                       10
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 11 of 19 Page ID #:48



    1   its upstream suppliers, web designers, content providers, publishers, agents, or writers based
    2   on preexisting, public-domain materials.

    3                              SECOND AFFIRMATIVE DEFENSE
    4                         Equitable Estoppel for Inducement or Inaction

    5                            (In the Alternative to Independent Creation)

    6       2. On information and belief, Plaintiff knew, should have known, or was willfully blind
        as to facts of Defendants’ allegedly-infringing conduct. This includes facts related to the
    7
        allegedly-infringing conduct of the Answering Defendant, as well as of the upstream
    8
        conduct of DOE Defendants involved in acquiring the photographs at issue, and also the
    9
        conduct of certain other unknown third parties, including agents of Plaintiff, to whom
   10   Plaintiff has previously disclosed its allegedly-original, copyright-protected photographs in
   11   the past (hereafter, “Roes 1-10”). The named Defendants, the DOE Defendants, and Roes 1-
   12   10, are hereafter referred to as the “Induced Parties.”

   13       3. On information and belief, Plaintiff intended that its conduct be acted upon, or it
        acted so that the Induced Parties, and each of them, had a right to believe that Plaintiff
   14
        intended for its conduct to be acted upon. Specifically, Plaintiff, or its agents, induced the
   15
        infringement of its copyrighted photographs by actively trying to ensure that its photographs
   16   were made available in the online news marketplace, without attribution or copyright notice,
   17   and from there distributed throughout the world, so that the photographs could then serve as
   18   the basis for copyright lawsuits, when websites bearing the photographs were made

   19   available and used in the United States. Or, at the very least, Plaintiff failed to take
        appropriate and reasonable action, for a prolonged period of time, that would have helped
   20
        stop dissemination of supposedly-proprietary and original Plaintiff photographs into the
   21
        online news marketplace.
   22
            4. PARTICLE MEDIA was ignorant of the true facts of Plaintiff’s inducement,
   23   inaction, and other conduct
   24       5. PARTICLE MEDIA relied upon Plaintiff’s inducement, inaction, and other conduct

   25   to their injury.
            ///
   26
            ///
   27
            ///
   28
                                                        11
             ANSWER TO COMPLAINT                             Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 12 of 19 Page ID #:49



    1                               THIRD AFFIRMATIVE DEFENSE
    2                                           Unclean Hands

    3                            (In the Alternative to Independent Creation)

    4      6. The allegations of the second affirmative defense are incorporated here by reference.

    5      7. To the extent that Plaintiff or its agents actively induced the dissemination of
        Plaintiff’s photographs into the online news marketplace, so as to then sue in the United
    6
        States for infringement, that also amounts to unclean hands by Plaintiff.
    7
           8. On information and belief, Plaintiff’s inducement of infringement of the Copyrights
    8   in Suit were transgressions of serious proportions that relates directly to the subject matter of
    9   this infringement action.
   10                               FOURTH AFFIRMATIVE DEFENSE
   11                                          Implied License
   12                            (In the Alternative to Independent Creation)

   13      9. The allegations of the second affirmative defense are incorporated here by reference.
   14      10. To the extent that Plaintiff or its agents actively induced the dissemination of

   15   Plaintiff’s photographs into the online news marketplace, or failed to take reasonable action
        to stop such dissemination, Plaintiff’s conduct and representations give rise to an implied
   16
        license granted by Plaintiff to the Induced Parties. If PARTICLE MEDIA purchased any
   17
        photographs originating the online news marketplace that originated with other of the
   18   Induced Parties, then, on information and belief, such purchases came with an implied
   19   license to reproduce distribute, and otherwise make commercial use of the Copyrights in
   20   Suit, which Plaintiff disseminated into the marketplace.

   21                               FIFTH AFFIRMATIVE DEFENSE
   22                                              First Sale

   23                            (In the Alternative to Independent Creation)

   24      11. The allegations of the second affirmative defense are incorporated here by reference.
           12. Assuming the Copyrights in Suit are original works of authorship, and that the
   25
        copyright rights thereto are properly owned by Plaintiff, then, on information and belief, any
   26
        website bearing the photographs were lawfully produced with authorization of the copyright
   27
        owner.
   28
                                                       12
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 13 of 19 Page ID #:50



    1       13. The particular photographs for the Copyrights in Suit were transferred to unknown
    2   vendors under authority of the copyright owner, whether via Plaintiff directly, or via the

    3   DOE Defendants or Roes 1-10.
            14. The unknown vendors who received the photographs from Plaintiff, or the DOE
    4
        Defendants, or Roes 1-10, were thus lawful owners of the particular photographs.
    5
            15. The unknown vendors who received the particular photographs thereupon simply
    6   distributed the particular photographs.
    7       16. Accordingly, the doctrine of first sale extinguished the copyright owners’ right in
    8   and to the allegedly copyrighted goods embodying the Copyrights in Suit.

    9                                SIXTH AFFIRMATIVE DEFENSE
   10            Incorrect Information Included in Copyright Registration Application

   11                                             [17 U.S.C. § 411(b)]

   12       17. On information and belief, Plaintiff included inaccurate information on Plaintiff’s

   13   application for copyright registration with knowledge that it was inaccurate.
            18. On information and belief, the inaccuracy of the information, if known, would have
   14
        caused the Register of Copyrights to refuse registration.
   15
                                   SEVENTH AFFIRMATIVE DEFENSE
   16
                                        Fraud on the Copyright Office
   17
            19. On information and belief, Plaintiff knowingly included information in its
   18
        registration application that was false and that was intended to defraud the Copyright Office
   19
        into issuing the registration at issue.
   20       20. On information and belief, if the Copyright Office had known the true facts, it would
   21   have refused registration for the registration at issue.
   22                                EIGTH AFFIRMATIVE DEFENSE
   23              Statutory Damages Under the Copyright Act Are Unconstitutional
   24       21. Under the Copyright Act, Congress did not intend to burden juries with deciding on
   25   the amount of statutory damages; rather Congress intended that judges set such awards. 17

   26   U.S.C. § 504(c)(1) (statutory damages may be awarded in an amount “the court considers
        just”); id. at (c)(2) (where “the court finds” that infringement was committed willfully “the
   27
        court in its discretion may increase the award”). Feltner v. Columbia Pictures Television,
   28
                                                          13
             ANSWER TO COMPLAINT                               Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 14 of 19 Page ID #:51



    1   Inc., 523 U.S. 340, 346-47 (1998) (“The word ‘court’ in this context appears to mean judge,
    2   not jury. . . We thus discern no statutory right to a jury trial when a copyright owner elects to

    3   recover statutory damages”).
            22. The Seventh Amendment to the U.S. Constitution guarantees a right to jury trial on
    4
        “suits at law.” In Feltner, a case where a defendant had demanded that a jury determine
    5
        statutory damages, the Supreme Court looked to 18th Century history and determined that a
    6   suit for copyright infringement is historically akin to a suit “at law.” Id. at 349-55. Thus, the
    7   Supreme Court held that “the Seventh Amendment provides a right to a jury trial on all
    8   issues pertinent to an award of statutory damages under § 504(c) of the Copyright Act,

    9   including the amount itself.” Id. at 355.
            23. It is therefore clear that Section 504 of the Copyright Act, wherein Congress gave
   10
        judges, rather than juries, the authority to award statutory damages violates the Seventh
   11
        Amendment of the U.S. Constitution. See 5-14 Nimmer on Copyright § 14.04[C][2] (Dec.
   12
        2015 Ed.) (“Eight justices of the United States Supreme Court have now determined that
   13   Congress did not allow for juries to be appointed under Section 504(a), which is therefore
   14   unconstitutional . . .”) (referring to Feltner, 523 U.S. at 347, 355).
   15       24. Accordingly, since § 504 of the Copyright Act is facially unconstitutional, it should
        be deemed to be an invalid basis for a statutory damages award. See 5-14 Nimmer on
   16
        Copyright § 14.04[C][2] (Dec. 2015 Ed.) (criticizing Feltner as “unsettling” and questioning
   17
        the Supreme Court’s superficial justification for implicitly allowing statutory damages to
   18
        continue to be awarded even though the only statute allowing them states they should be
   19   provided by judges, not juries, and is thus unconstitutional. “This field appears to have sunk
   20   into disarray. . . Until such time as a different viewpoint of the Seventh Amendment
   21   prevails, and Congress is allowed to commit the award of statutory damages to district

   22   judges in the exercise of their discretion, the impasse between robe and venire may simply
        persist.”); c.f. Cooper Indus., Inc. v. Leatherman Tool Group, Inc., 532 U.S. 424, 437 (2001)
   23
        (“Unlike the measure of actual damages suffered, which presents a question of historical or
   24
        predictive fact, []the level of punitive damages is not really a ‘fact’ ‘tried’ by the jury.”)
   25   (internal citation omitted).
   26       25. Moreover, in a case where the actual damages are minimal or non-existent, such as
   27   this one, it is possible that even the minimum amount of statutory damages prescribed under

   28   the Copyright Act of $750 per work of authorship, or such other higher figure as might be

                                                        14
             ANSWER TO COMPLAINT                             Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 15 of 19 Page ID #:52



    1   returned by a verdict, would amount to an unconstitutional deprivation of a defendant’s due
    2   process, as applied.

    3                               NINTH AFFIRMATIVE DEFENSE
    4                             Knowledge, Consent, and Acquiescence

    5      26. On information and belief, Plaintiff’s claims are barred in whole or in part by
    6   Plaintiff’s knowledge, consent, and acquiescence, with respect to the alleged infringement,
        which Plaintiff was aware of and in fact took steps to help facilitate.
    7

    8                              TENTH AFFIRMATIVE DEFENSE
                                               Failure to Mitigate
    9

   10      27. On information and belief, Plaintiff’s claims are barred in whole or in part because
        Plaintiff was aware that the allegedly original copyrighted photograph it purports to own
   11
        was being allegedly infringed online, and purposefully avoided taking steps that might
   12
        mitigate the spread of infringement.
   13
                                 ELEVENTH AFFIRMATIVE DEFENSE
   14
                                             Misuse of Copyright
   15
           28. On information and belief, Plaintiff’s claims are barred in whole or in part because
   16
        Plaintiff’s tactics of permitting or inducing—and then aggressively policing—infringements
   17   constitute copyright misuse. The defense of misuse “‘prevents copyright holders from
   18   leveraging their limited monopoly to allow them control of areas outside the monopoly,’ and
   19   extends to any situation implicating ‘the public policy embodied in the grant of a

   20   copyright.’” Disney Enters., Inc. v. Redbox Automated Retail, LLC336 F.Supp.3d 1146,
        1156 (C.D. Cal. 2018) (quoting A&M Records, Inc. v. Napster, Inc., 239F.3d 1004, 1026
   21
        (9th Cir. 2001); Omega S.A. v. Costco Wholesale Corp., 776 F.3d 692, 699-700 (9th Cir.
   22
        2015) (Wardlaw, J. concurring)).
   23
           29. The underlying policy of copyright law’s “statutory monopoly” recognizes that
   24   “private motivation must ultimately serve the cause of promoting broad public availability
   25   of literature, music, and the other arts.” Twentieth Century Music Corp. v. Aiken, 422 U.S.

   26   151, 156 (1975). While photograph copyright plaintiffs enjoy a limited monopoly over their
        photographs, the use of infringement lawsuits as a business model reduces the choices
   27
        available to consumers of online news, frustrating the policy goals of copyright.
   28
                                                       15
             ANSWER TO COMPLAINT                            Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 16 of 19 Page ID #:53



    1                             TWELFTH AFFIRMATIVE DEFENSE
    2                                          Intervening Acts
    3
            30. On information and belief, Plaintiff’s clams are barred in whole or in part because
    4   the damages complained of were the result of intervening actions of others and were not
    5   proximately caused by the actions or omissions of Answering Defendant.
    6                           THIRTEENTH AFFIRMATIVE DEFENSE
    7                                           Innocent Intent

    8                                       [17 U.S.C. § 504(c)(2)]

    9       31. Plaintiff’s damages, if any, are limited because Answering Defendant was not aware

   10   and had no reason to believe that their acts constituted an infringement of copyright.

   11                          FOURTEENTH AFFIRMATIVE DEFENSE

   12                                               Fair Use
   13       32. Plaintiff’s claims are barred in whole or in part by the doctrine of fair use in that the
   14   subject photographs associated with Answering Defendant were and do constitute new and
   15   unique artistic expression as compared to the original elements, if any, for the Copyrights in

   16   Suit.

   17                            FIFTEENTH AFFIRMATIVE DEFENSE

   18                                     De Minimis Infringement

   19       33. Plaintiff’s claims are barred in whole or in part because any copying of original
   20   elements or other violations of rights which may have occurred were de minimis.

   21                            SIXTEENTH AFFIRMATIVE DEFENSE
   22                  Failure to State a Claim Upon Which Relief Can be Granted

   23                                      [Fed. R. Civ. P. 12(b)(6)]

   24       34. Plaintiff has failed to state a claim upon which relief can be granted.

   25                          SEVENTEENTH AFFIRMATIVE DEFENSE
   26                              Failure to Join a Party Under Rule 19
                                           [Fed. R. Civ. P. 12(b)(7)]
   27

   28
                                                        16
                ANSWER TO COMPLAINT                          Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 17 of 19 Page ID #:54



    1      35. On information and belief, Plaintiff may have failed to join a required party,
    2   however, the identity of such a party is presently unknown to Answering Defendant.

    3

    4                         EIGHTEENTH AFFIRMATIVE DEFENSE

    5                                   Lack of Volitional Conduct
    6      36. Plaintiff’s claims are barred in whole or in part because the alleged infringement was
    7   not caused by a volitional act attributable to the Answering Defendant.

    8

    9                          NINETEENTH AFFIRMATIVE DEFENSE

   10                                 DMCA Safe Harbor
   11                                 [17 U.S.C. § 512(c)]
   12
           37. Plaintiff’s claims are barred in whole or in part by the Safe Harbor Provisions of the
   13
        DMCA in that the Answering Defendant is a Service Provider as defined in the DMCA, that
   14   the subject photographs associated with Answering Defendant were stored at the direction of
   15   a user of the Answering Defendant on a system or network controlled or operated by or for
   16   the Answering Defendant, and that the Answering Defendant meets all conditions-

   17   precedent, if any, for receiving protections under the Safe Harbor Provisions of the DMCA.

   18

   19                                  ADDITIONAL DEFENSES

   20      38. PARTICLE MEDIA reserves the right to supplement or amend this Answer,
   21   including through the addition of further affirmative defenses, based upon the course of

   22   discovery and proceedings in this action.

   23
           ACCORDINGLY, PARTICLE MEDIA hereby pays that Plaintiff takes nothing on its
   24
        complaint and that Defendant recovers its costs, including attorneys’ fees under the
   25
        Copyright Act, and such other further relief as the Court may deem just and proper.
   26      ///
   27      ///
   28      ///
                                                     17
             ANSWER TO COMPLAINT                          Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 18 of 19 Page ID #:55



    1   Dated: December 7, 2020                          Respectfully submitted,
    2

    3

    4

    5                                              By   __________________________
                                                         Zheng “Andy” Liu (SBN 279327)
    6                                                            Attorneys for Defendant
                                                                     Particle Media, Inc.
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                           18
            ANSWER TO COMPLAINT                 Case No.: 2:20-cv-09363 CAS (AGRx)
Case 2:20-cv-09363-CAS-AGR Document 15 Filed 12/07/20 Page 19 of 19 Page ID #:56



    1                              DEMAND FOR JURY TRIAL
    2         PARTICLE MEDIA hereby demands a jury trial on all issues so triable.
    3

    4
        Dated: December 7, 2020                                Respectfully submitted,
    5

    6

    7

    8
                                                         By   __________________________
    9                                                          Zheng “Andy” Liu (SBN 279327)
                                                                       Attorneys for Defendant
   10                                                                      Particle Media, Inc.
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 19
            ANSWER TO COMPLAINT                       Case No.: 2:20-cv-09363 CAS (AGRx)
